Citation Nr: 1609779	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for bronchitis, claimed as due to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before an Acting Veterans Law Judge at a hearing at the RO in July 2011.  A transcript of his testimony is of record.  The Board sent the Veteran a letter in July 2014 advising him that the Acting Veterans Law Judge who presided over the July 2011 hearing is no longer employed by the Board.  However, the Veteran did not respond to the letter, and the Board presumes the Veteran does not want another hearing and will proceed accordingly.

In April 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  In August 2014, the Board again remanded the case.  In that remand, the Board directed the AOJ to attempt to obtain records from the Social Security Administration (SSA) that were relevant to the Veteran's disability determination before that agency.  That action completed, the Board then remanded the Veteran's claim in June 2015 for VA examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board regrets the additional delay, but additional development is needed on the Veteran's claims.  

In its prior June 2015 decision, the Board directed that examinations be obtained for both of the disabilities claimed by the Veteran.  However, both examinations were inadequate.  Each examination was contained in two separate documents: a disability benefits questionnaire (DBQ) discussing the Veteran's history and symptoms for each disability, and a separate, single, document that contained the etiology opinion for both disabilities.  

An examination for the Veteran's claimed lung disability was ordered because his service treatment records document upper respiratory symptoms throughout his active service, and, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides.  The Veteran has also reported recurrent bronchitis since service, and having upper respiratory symptoms at the time of his separation exam and being urged to report to a VA facility after returning home in order to receive treatment.  An examination was accordingly ordered to obtain an opinion as to whether it is at least as likely as not that any respiratory disability diagnosed had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to Agent Orange.  The examiner was told acknowledge and discuss the Veteran's reports that he received a diagnosis of bronchitis immediately following his separation from active service, and has continued to have such symptoms since.  

The respiratory examination did discuss the Veteran's post-service history in the respiratory DBQ, but the examiner stated that there were not any service treatment records found for bronchitis in the Veteran's service treatment records.  The Board points out, however, that a January 1965 record states that the Veteran had been having a headache, sore throat, and cough for 3-4 days, and diagnosed him with an upper respiratory infection.  The Veteran was again diagnosed with an upper respiratory infection in September 1966, and January 1970 record noted upper respiratory infection symptoms.  Accordingly, an addendum opinion is required so that these records can be considered.  In addition, with regard to the Veteran's herbicide theory of entitlement, the examiner only stated that Agent Orange is not recognized as a cause of bronchitis or chronic obstructive pulmonary disease.  However, this opinion is conclusory, as no evidence is provided in its support.  Given these flaws, an addendum opinion is needed.

An addendum opinion is also required on the Veteran's erectile dysfunction claim.  The Board had ordered a new opinion because the prior opinion was based on facts that are in conflict with the Veteran's own statements.  The examiner was directed to provide an opinion as to whether it is at least as likely as not that erectile dysfunction was caused by his service-connected diabetes mellitus, type 2.  The examiner was further directed to acknowledge and discuss the Veteran's reports that he received a diagnosis of diabetes mellitus in 1977, preceding his diagnosis of erectile dysfunction.  While the examiner did take the Veteran's lay statements into consideration, he did not consider whether the Veteran's erectile dysfunction was aggravated by his diabetes.  An addendum is needed to consider aggravation.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's VA claims file to the examiner who performed the January 2016 VA examination (or another qualified examiner, if that same examiner is unavailable).  The examiner should be requested to review the claims file, including the January 2016 examination report, and provide an addendum that addresses the following:

a)  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability diagnosed had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicides.  The examiner should address the January 1965, September 1966, and January 1970 service treatment records.  He or she should also provide a rationale for any opinion regard herbicide exposure.  

b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not that erectile dysfunction was aggravated (i.e., chronically worsened) by the Veteran's service-connected diabetes mellitus, type 2.  

A rationale, with consideration of both lay and medical evidence must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

